Citation Nr: 1640252	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case is currently under the jurisdiction of the Reno, Nevada, RO.

A hearing was held in May 2012 in Las Vegas, Nevada before the undersigned Veterans Law Judge. A transcript of the hearing testimony is in the claims file.

In October 2014 and again in November 2015, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's right knee disability did not have its onset during, and is not related to, service; and arthritis of the right knee did not manifest itself to a compensable degree within one year of service.

2.  The most probative evidence of record shows that the Veteran's left knee disability did not have its onset during, and is not related to, service; and arthritis of the left knee did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
2.  The criteria for service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard July 2008 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel records, VA treatment records, and Federal Hospital treatment records have been obtained.  The Veteran was afforded a VA examination in May 2015, and in January 2016 pursuant to the Board's remand, the examiner provided an addendum opinion.  The examination report/opinion of record is adequate to adjudicate the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases, including arthritis, which are explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam,  78 F.3d 604 (Fed. Cir. 1996). 
If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value. 

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

On his service enlistment examination in October 1961, the Veteran reported a history of knee injury in 1960.  Examination showed normal lower extremities.  A February 1966 examination report noted a history of "left knee dislocated secondary to football injury in 1959" with no complications or sequelae.  Lower extremity examination was normal.  Periodic examination reports in March 1977, June 1981, and July 1985 all noted normal lower extremities.

In a September 2010 statement, the Veteran reported that he injured his knee during his Senior Non-Commissioned Officer (NCO) Academy training in 1983.  During a December 2010 VA examination, the Veteran said he recalled insidious onset of slow left knee pain in 1963 precipitated by physical training running exercises.  He also reported experiencing spontaneous escalation of left knee pain in 1983 and that he was treated at Gunter Air Force Clinic on one occasion for knee complaints.  Attempts to obtain records from this clinic were unsuccessful.

A September 1985 pre-employment examination conducted during the Veteran's period of active service includes an x-ray report for the  knees showing "prominence of the ossification of the center of the left tibial tuberosity that may be associated with old Osgood-Schlatter's disease" and benign appearing sclerosis in the left proximal tibial metaphysis.  A notation in a September 1985 occupational examination shows a report of prior knee swelling.  

A treatment record in August 1992 noted left knee strain.  X-rays in November 1995 showed degenerative change in the right knee.  

April 1998 treatment records from Desert Orthopaedic Center showed report of insidious bilateral knee pain since the late 1980s, with the Veteran reporting having X-rays "in 1992 or 1993 which were reportedly normal."  A diagnosis of bilateral knee degenerative arthritis was made.  X-rays in April 1998 showed bilateral knee degenerative arthritis, predominantly in the medial and patellofemoral compartments, left greater than right.

A March 2005 treatment record from Mike O'Callaghan Federal Hospital indicated the Veteran's report of knee pain for the past 20 to 25 years.

A June 2006 private treatment record noted the Veteran's report of having "bilateral knee pain for approximately eight years now."

On VA examination in May 2015, the examiner noted the Veteran's report of having injured his left knee during a game of football while in high school, and that during service he experienced recurrent pain and swelling in the left knee.  The examiner stated that "this will happen if he had extensive and hard training in the military but did not go and seek medical care."  The examiner also noted that the Veteran reported an injury to his left knee while undergoing military training in 1983, with the Veteran reporting that he was seen at a military clinic and found to have a knee sprain, with the pain seeming to resolve but with recurrent mild left knee pain.  The Veteran also reported that after he retired from service in 1986 and went to work at the Nevada Test Site he noticed recurrent left knee pain.  The Veteran further reported onset of right knee pain in the early 1990s.  The VA examiner stated that the Veteran's condition of degenerative joint disease of the knees was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness as there were no documented reports or complaints of knee pain during service.  

The examiner also stated that "Osgood-Schlatter's disease is a condition commonly seen in adolescents due to overuse.  It is common during the time of growth spurts at this age group, rare in adults.  It is a painful but self-limiting condition and does not lead to arthritis.  A few percent of patients may have persistent pain into adulthood.  However, the Veteran did not have any symptoms of left knee pain in the service that may be attributed to this condition.  Therefore, his confirms the self-limiting nature of this disease without any residuals."

Pursuant to the Board's remand, the VA examiner provided an addendum opinion in January 2016.  He stated that:

The Veteran's reported symptoms during service (as he told me during VA exam on May 7, 2015) [are] less likely as not indications of or precursors to the degenerative joint disease of the right knee noted in 1995 and bilateral degenerative changes noted in 1998.  During the service he had periodic examinations done which included a survey of several medical complaints he has had the previous years.  There has been no indication of any "Bone, Joint or Other Deformity" complaints or symptoms related to his knees.  If he had significant symptoms of knee pain which resolved or even of mild severity, [they] should have been pointed out or noted down during his periodic examinations as like the other medical conditions he mentioned (shown on his service records).  

He also had periodic physical exams done at the Reynolds Electrical and Engineering Company after the service.  But this time it was indicated he had complaints of "right knee soreness/painful" as recorded on November 14, 1995, approximately 9 years after retiring from military service.  He manifested with radiologic findings for degenerative joint disease based on x-rays done during that same period.  Based on the above findings, the veteran had significant painful symptoms which were of significant degree to the extent that he stated it on his periodic medical evaluations mentioned above.  It then warranted further medical evaluation in 1995 which led to the discovery of the degenerative joint disease seen on his x-rays.  Such significant symptoms correlated well with the appearance of degenerative arthritis shown on his x-ray findings.  

Analysis

The record clearly demonstrates that the Veteran has current right and left knee disabilities, diagnosed as degenerative joint disease.  However, the service treatment records do not document a right or left knee injury or complaints, and the earliest documentation of right knee arthritis in the record comes in 1995, nearly a decade after his separation from service, while the earliest documentation of left knee arthritis is in 1998, more than a decade after separation from service.

The Board finds the Veteran competent to report his knee pain and his one-time treatment in 1983.  Records of this treatment could not be obtained.  It is also noted that the Veteran's report of the onset of his knee pain has varied over the years:  in April 1998, he reported onset of knee pain in the "late 1980s; in March 2005, he reported pain for "20-25 years"; in June 2006, he reported pain for the past eight years.

Nevertheless, the Board acknowledges the Veteran's contention that his current degenerative joint disease of the right and left knees is related to his service.  However, the Veteran is not competent to provide a nexus opinion for his current knee condition in this specific case because it is medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence is competent when it describes symptoms or contemporaneous medical diagnosis).  While it may be intuitive that an in-service event led to eventual arthritis many years later, the Veteran's lay opinion is given little evidentiary weight in comparison to the medical expert's opinion.

The Board finds the VA examiner's opinion persuasive on the issue of a possible nexus to service.  The examiner considered the Veteran's contentions but explained why the medical opinion is not one of linking the current right and left knee degenerative joint disease to service.  The examiner provided a reasoned statement that any significant inservice knee pain would have been noted on medical histories and examinations in service as it was on the postservice employment physicals.  He noted that the diagnosis of degenerative joint disease of the knees corresponded to the documented complaints of pain made after service.  This opinion is the most probative evidence as to nexus and weighs against the claim.

The Board notes that, although the Veteran's arthritis of the right and left knees is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a), there is no evidence of record that shows that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the medical evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the knees nine (right) and 12 (left) years after his period of service.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's right and left knee degenerative joint disease were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service.  


ORDER

Service connection for degenerative joint disease of the right knee is denied.

Service connection for degenerative joint disease of the left knee is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


